Case: 15-30845      Document: 00513562420         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30845
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 23, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

MANUEL OMAR MINJAREZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-172-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Manuel Minjarez pleaded guilty of conspiracy to distribute and possess



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30845       Document: 00513562420   Page: 2   Date Filed: 06/23/2016


                                  No. 15-30845

with intent to distribute 500 grams or more of methamphetamine and of use
of a communications facility to commit a drug crime and was sentenced, within
the guideline range, to 151 months of imprisonment and six years of supervised
release.

      Minjarez appeals the pretrial order on the admissibility of certain evi-
dence and the denial of his motion to transfer the case to another district for
convenience under Federal Rule of Criminal Procedure 21(b). A voluntary and
unconditional guilty plea waives all nonjurisdictional defects. United States v.
Daughenbaugh, 549 F.3d 1010, 1012 (5th Cir. 2008). The waiver encompasses
the pretrial evidentiary and venue rulings here. See United States v. Sealed
Appellant, 526 F.3d 241, 242–43 (5th Cir. 2008); United States v. Sevick,
234 F.3d 248, 250–51 (5th Cir. 2000).

      Although a defendant may enter a conditional plea and reserve the right
to appeal pretrial rulings, the plea must be made in writing, must have the
consent of the prosecution and approval of the court, and must explicitly desig-
nate the issues being preserved for appeal. FED. R. CRIM. P. 11(a)(2); United
States v. Wise, 179 F.3d 184, 186-87 (5th Cir. 1999). We have excused variances
from the technical requirements of Rule 11(a)(2) where “the record clearly indi-
cates that the defendant intended to enter a conditional guilty plea, that the
defendant expressed the intention to appeal a particular pretrial ruling, and
that neither the government nor the district court opposed such a plea.” United
States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007) (internal quotation marks
and citation omitted).

      Although Minjarez concedes that he cannot meet the formal require-
ments of Rule 11(a)(2), he maintains that he preserved an appeal of the pretrial
rulings because his guilty plea satisfied the spirit of Rule 11(a)(2) in that the
parties and the court acknowledged, at his rearraignment hearing, that he was


                                        2
    Case: 15-30845    Document: 00513562420     Page: 3   Date Filed: 06/23/2016


                                 No. 15-30845

not waiving any appellate rights. Minjarez’s argument is unavailing. The re-
arraignment hearing contains no manifestation of any reservation of the right
to appeal the rulings. The discussion recognizing that Minjarez retained the
right to appeal does not show that he retained appellate rights beyond those
ordinarily afforded to any defendant who pleads guilty unconditionally without
a plea agreement, such as the right to appeal the voluntariness of his guilty
plea or the procedural and substantive reasonableness of his sentence. Min-
jarez waived the right to appeal the pretrial rulings by entering an uncondi-
tional guilty plea, so we do not consider the merits of those challenges. See
Stevens, 487 F.3d at 238–40.

      Minjarez questions the substantive reasonableness of the sentence, con-
tending that the court should have varied downward from the guideline range
in light of Minjarez’s troubled upbringing and longstanding struggle with drug
addiction. The substantive reasonableness of a sentence is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).

      Because the sentence is within the advisory guidelines range, it is pre-
sumptively reasonable. See United States v. Washington, 480 F.3d 309, 314
(5th Cir. 2007). That presumption “is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009).

      The district court considered Minjarez’s request for a lesser sentence
based on the 18 U.S.C. § 3553(a) factors, including the death of his father, his
troubled childhood environment, and his drug problem, but the court deter-
mined that a 151-month sentence―the bottom of the guideline range―was
appropriate. “[T]he sentencing judge is in a superior position to find facts and


                                       3
    Case: 15-30845   Document: 00513562420    Page: 4   Date Filed: 06/23/2016


                               No. 15-30845

judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Min-
jarez has not rebutted the presumption of reasonableness. See Washington,
480 F.3d at 314.

     The judgment of conviction and sentence is AFFIRMED.




                                    4